DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 6/7/2022, with respect to the rejection(s) of claim(s) 20 – 32 under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated by Weigl et al. (US 6,159,739; “Weigl”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Gohde et al.  (US 4,756,427; “Gohde”), Zold  (US 4,954,715; “Zold”), Bohm et al. (US 2004/0161772 A1; “Bohm”) and Nieuwenhuis et al. (“Integrated flow-cells for novel adjustable sheath flows”, Lab Chip; pages 56 – 61; published March 13, 2003; reference no. 40 on the IDS submitted by Applicant filed 6/19/2020; “Nieuwenhuis”). Prosecution has been reopened.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 20 – 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohm et al. (US 2004/0161772 A1; “Bohm”) in view of  Nieuwenhuis et al. (“Integrated flow-cells for novel adjustable sheath flows”, Lab Chip; pages 56 – 61; published March 13, 2003; reference no. 40 on the IDS submitted by Applicant filed 6/19/2020; “Nieuwenhuis”).
Regarding claim 20, Bohm teaches throughout the publication a method for sorting cells using a microfluidic system (paragraphs [0003] – [0005]; figure 1) comprising the steps of:
conveying a sheath fluid (the carrier liquid supplied by the second supply duct 14; paragraph [0043]) through a primary sheath flow channel (the channel portion shown at 16 in figure 1);
obtaining a sample of cells (particles 18 in figure 1; paragraphs [0043] and [0003]);
injecting the sample into the sheath fluid using a sample inlet (first supply duct 12; figure 1; paragraph [0043]) intersecting the primary sheath flow channel (the channel portion shown at 16);
focusing the sample in a primary focusing region downstream of the sample inlet (the cells or particles to be sorted are supplied to a measurement section position 20 in a central fluid current which is surrounded by a particle free liquid sheath flow in a sheath flow configuration in the duct 16; paragraph [0047]);
sorting the cells in the sample downstream of the focusing region (at the focusing region or measurement region 20 individual particles or cells are inspected using a sensor 19 for a certain characteristic (paragraphs [0049] and [0050]). When detector 19 senses the predetermined characteristic a displacement actuator 26 is activated to cause the particle or cell 18b to be deflected into either a first branch channel 22a or second branch channel 22b (paragraphs [0049] – [0055]; figures 1 – 4)); and
collecting the sorted cells (the sorted cells are collected in either one of the branch channels 22a or 22b; paragraphs [0049] – [0055]; figures 1 – 4).
Bohm does not specifically teach the steps of:
focusing the sample in at least a vertical direction in a primary focusing region downstream of the sample inlet; and
focusing the sample in at least a horizontal direction in a secondary focusing region downstream of the primary focusing region.
Nieuwenhuis teaches integrated flow-cells for novel adjustable sheath flows wherein the method comprising the steps of: focusing the sample in at least a vertical direction in a primary focusing region downstream of the sample inlet; and focusing the sample in at least a horizontal direction in a secondary focusing region downstream of the primary focusing region (as shown in figure 3, Nieuwenhuis teaches a first region for focusing in a vertical direction and a second region for focusing in the horizontal direction downstream of the first region). This configuration enables good contact with any integrated sensor interface and also allows for the sample flow to be more accurately controlled thus allowing for improved sensing performance (page 56). Consequently, as evidenced by Nieuwenhuis, the use of the dual focusing region configuration for focusing in the vertical and horizontal directions would have been considered to be suitable and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steps of: focusing the sample in at least a vertical direction in a primary focusing region downstream of the sample inlet; and focusing the sample in at least a horizontal direction in a secondary focusing region downstream of the primary focusing region, in order to improve flow cytometer performance and cell analysis. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 21, it would have been obvious to a person of ordinary skill in the art to include the step of focusing the sample in a horizontal direction in the primary focusing region, since Nieuwenhuis already teaches this step as above but switched in order. There would be no unexpected result in reversing the direction of focusing the particle stream.
Regarding claim 22, it would have been obvious to a person of ordinary skill in the art to include the step of focusing the sample in a vertical direction in the secondary focusing region, since Nieuwenhuis already teaches this step as above but switched in order. There would be no unexpected result in reversing the direction of focusing the particle stream.
Regarding claim 23,  Bohm does not specifically teach the method of claim 20, wherein a height of the primary sheath flow channel is reduced in the primary focusing region to produce focusing of the sample in at least the vertical direction. However, Nieuwenhuis does indicate that the dimensions the flow channel can be adjusted and therefore optimized for flow cell and flow cytometer performance (pages 56 – 60). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a height of the primary sheath flow channel is reduced in the primary focusing region to produce focusing of the sample in at least the vertical direction.
Regarding claim 24,  Bohm does not specifically teach the method of claim 20, wherein a height of the primary sheath flow channel is reduced in the secondary focusing region to produce focusing of the sample in at least the vertical direction. However, Nieuwenhuis does indicate that the dimensions the flow channel can be adjusted and therefore optimized for flow cell and flow cytometer performance (pages 56 – 60). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a height of the primary sheath flow channel is reduced in the secondary focusing region to produce focusing of the sample in at least the vertical direction.
Regarding claim 25, Bohm does not specifically teach the method of claim 24, wherein the reduction in height in the secondary focusing region is caused by a taper in the primary sheath flow channel. However, Nieuwenhuis does teach that there is a taper or decrease/narrowing in channel width in the first or primary sheath flow region of the disclosed device in order to facilitate an optimal flow profile (see the outlet of the vertical position inlet section in figure 3). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the reduction in height in the secondary focusing region is caused by a taper in the primary sheath flow channel. These same arguments apply to claims 26 and 27. Nieuwenhuis does indicate the desirability of including a narrow or taper shape to create a flow profile so that the flow is as uniform as possible (Flow-cell 2: additional control of sample flow position; page 57).
Regarding claim 28, Bohm teaches the method of claim 20, wherein sorting the cells further comprises using a particle sorting system (particle sorting system 10; figure 1; paragraph [0043]) operatively coupled to the primary sheath flow channel (the channel portion shown at 16 in figure 1).
Regarding claim 29, Bohm teaches analyzing the cells downstream of the focusing or sheath flow region (at the focusing region or measurement region 20 individual particles or cells are inspected using a sensor 19 for a certain characteristic (paragraphs [0049] and [0050]). When detector 19 senses the predetermined characteristic a displacement actuator 26 is activated to cause the particle or cell 18b to be deflected into either a first branch channel 22a or second branch channel 22b (paragraphs [0049] – [0055]; figures 1 – 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to analyze the cells downstream of the secondary focusing region using a detector operatively coupled to the primary sheath flow channel of the modified device.
Regarding claims 30 – 32,  Nieuwenhuis does indicate that the dimensions the flow channel can be adjusted and therefore optimized for flow cell and flow cytometer performance (pages 56 – 60).  Nieuwenhuis does teach channel depth or height of 100 µm (Fabrication of the flow-cells section; page 58). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide suitable dimensions as recited in order to optimize the performance of the flow cell.
2.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gohde et al.  (US 4,756,427; “Gohde”) in view of  Nieuwenhuis et al. (“Integrated flow-cells for novel adjustable sheath flows”, Lab Chip; pages 56 – 61; published March 13, 2003; reference no. 40 on the IDS submitted by Applicant filed 6/19/2020; “Nieuwenhuis”).
Regarding claim 20, Gohde teaches throughout the publication a method for sorting cells (Abstract; col. 1, lines 15 – 32; figures 1 – 3) comprising the steps of:
conveying a sheath fluid (tubular sheath of cell-free solution/water 22 arriving through tube 14) through a primary sheath flow channel (measuring duct 1);
obtaining a sample of cells (cell suspension/fluorescent-labeled cells arriving through small tube 13; col., 6, lines 58 – 68);
injecting the sample into the sheath fluid using a sample inlet (inlet into measuring duct 1) intersecting the primary sheath flow channel (measuring duct 1);
focusing the sample in a primary focusing region downstream of the sample inlet (the establishment of a laminar stream of cells which is essentially centrally located within the duct 1 and which is surrounded by a tubular sheath of cell-free solution; col. 7, lines 1 – 11);
sorting the cells in the sample downstream of the focusing region (the cells are sorted at duct 4; col. 7, lines 12 – 30); and
collecting the sorted cells (the sorted cells are deflected into channel 4 and collected in chamber 28; col. 8, lines 33 – 53).
Gohde does not specifically teach the steps of:
focusing the sample in at least a vertical direction in a primary focusing region downstream of the sample inlet; and
focusing the sample in at least a horizontal direction in a secondary focusing region downstream of the primary focusing region.
Nieuwenhuis teaches integrated flow-cells for novel adjustable sheath flows wherein the method comprising the steps of: focusing the sample in at least a vertical direction in a primary focusing region downstream of the sample inlet; and focusing the sample in at least a horizontal direction in a secondary focusing region downstream of the primary focusing region (as shown in figure 3, Nieuwenhuis teaches a first region for focusing in a vertical direction and a second region for focusing in the horizontal direction downstream of the first region). This configuration enables good contact with any integrated sensor interface and also allows for the sample flow to be more accurately controlled thus allowing for improved sensing performance (page 56). Consequently, as evidenced by Nieuwenhuis, the use of the dual focusing region configuration for focusing in the vertical and horizontal directions would have been considered to be suitable and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steps of: focusing the sample in at least a vertical direction in a primary focusing region downstream of the sample inlet; and focusing the sample in at least a horizontal direction in a secondary focusing region downstream of the primary focusing region, in order to improve cell sorter performance and cell analysis. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
3.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zold   (US 4,954,715; “Zold”) in view of  Nieuwenhuis et al. (“Integrated flow-cells for novel adjustable sheath flows”, Lab Chip; pages 56 – 61; published March 13, 2003; reference no. 40 on the IDS submitted by Applicant filed 6/19/2020; “Nieuwenhuis”).
Regarding claim 20, Zold teaches throughout the publication a method for sorting cells (Abstract; col. 13, line 30 – col. 18, line 30; figures 1a and 1b) comprising the steps of:
conveying a sheath fluid (sheath stream represented by two flow lines 26) through a primary sheath flow channel (at channel 3);
obtaining a sample of cells (the center-stream 4 carries cells to be analyzed to orifice 12; col. 15, lines 36 – 43);
injecting the sample into the sheath fluid using a sample inlet (at nozzle 6) intersecting the primary sheath flow channel (at channel 3);
focusing the sample in a primary focusing region downstream of the sample inlet (col. 15, lines 10 – 68);
sorting the cells in the sample downstream of the focusing region (col. 15, lines 36 – 43); and
collecting the sorted cells (col. 15, lines 36 – 43).
Zold does not specifically teach the steps of:
focusing the sample in at least a vertical direction in a primary focusing region downstream of the sample inlet; and
focusing the sample in at least a horizontal direction in a secondary focusing region downstream of the primary focusing region.
Nieuwenhuis teaches integrated flow-cells for novel adjustable sheath flows wherein the method comprising the steps of: focusing the sample in at least a vertical direction in a primary focusing region downstream of the sample inlet; and focusing the sample in at least a horizontal direction in a secondary focusing region downstream of the primary focusing region (as shown in figure 3, Nieuwenhuis teaches a first region for focusing in a vertical direction and a second region for focusing in the horizontal direction downstream of the first region). This configuration enables good contact with any integrated sensor interface and also allows for the sample flow to be more accurately controlled thus allowing for improved sensing performance (page 56). Consequently, as evidenced by Nieuwenhuis, the use of the dual focusing region configuration for focusing in the vertical and horizontal directions would have been considered to be suitable and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steps of: focusing the sample in at least a vertical direction in a primary focusing region downstream of the sample inlet; and focusing the sample in at least a horizontal direction in a secondary focusing region downstream of the primary focusing region, in order to improve cell sorting performance and cell analysis. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796